Exhibit 10.34

QUINTILES TRANSNATIONAL HOLDINGS INC.

2013 STOCK INCENTIVE PLAN

AWARD AGREEMENT

(Awarding Restricted Stock Units )

THIS AWARD AGREEMENT (this “Agreement”) is made by and between Quintiles
Transnational Holdings Inc., a North Carolina corporation (the “Company”), and
«Name» (the “Participant”) pursuant to the provisions of the Quintiles
Transnational Holdings Inc. 2013 Stock Incentive Plan (the “Plan”), which is
incorporated herein by reference. Capitalized terms not defined in this
Agreement shall have the meanings given to them in the Plan.

WITNESSETH:

WHEREAS, the Participant is providing, or has agreed to provide, services to the
Company, or Affiliate or a Subsidiary of the Company, as an Employee, Director
or Third Party Service Provider; and

WHEREAS, the Company considers it desirable and in its best interests that the
Participant be given a personal stake in the Company’s growth, development and
financial success through the grant of Restricted Stock Units (the “RSUs”) that
will settle in shares of the $.01 par value common stock of the Company
(“Shares”) when and as they vest. Each RSU represents an unfunded and unsecured
right to receive one Share. RSUs are not property or Shares prior to settlement.

NOW, THEREFORE, in consideration of the premises and the mutual agreements set
forth herein, the parties agree as follows:

1. Grant of RSUs. Effective as of «Grant Date» (the “Date of Grant”), the
Company hereby grants to the Participant «Number» RSUs, subject to the terms and
conditions of the Plan and this Agreement.

Each RSU represents the right to receive one Share to be issued and delivered at
the end of the applicable vesting period, subject to the risk of cancellation
described herein and in the Plan. No rights as a shareholder shall exist with
respect to the RSUs as a result of the mere grant of the RSUs. Such rights shall
exist only after issuance of the Shares following the applicable vesting period.
The Participant shall not be entitled to receive, currently or on a deferred
basis, any payments (i.e., “dividend equivalents”) equivalent to cash, stock or
other property paid by the Company as dividends on the Company’s Shares prior to
the vesting of the RSUs.

2. Vesting Schedule. Provided that the Participant continues to render services
to the Company through the applicable vesting date, the RSUs shall vest as to
«Vesting Schedule». In no event will any RSUs that are not vested at the time of
the termination of the Participant’s service relationship become vested
following such termination. Further, notwithstanding any provision of the Plan
or this Agreement to the contrary, in no event will any RSUs that are not vested
and exercisable immediately prior to the time of a Sale of the Company become
vested because of such event.



--------------------------------------------------------------------------------

3. Termination of Service Relationship. Any RSUs that are not vested at the time
of the termination of the Participant’s service relationship will be forfeited.

4. Settlement in Shares. Vested RSUs will settle in Shares within 45 days of
when the RSUs vest. In connection with such settlement, the Company shall
withhold Shares that otherwise would have been delivered upon such settlement to
satisfy any obligation the Company has under applicable income tax laws to
withhold for income or other taxes due upon or incident to such settlement.

The Company may make delivery of Shares upon vesting of RSUs either by
(i) delivering one or more stock certificates representing such Shares to the
Participant, registered in the name of the Participant, or (ii) electronically
depositing such Shares into an online securities account maintained for the
Participant as an Employee, Director or Third Party Service Provider, as
applicable, of the Company with E*Trade Securities LLC (“E*Trade”) or such other
brokerage firm as may be designated by the Company in connection with any
Company plan or arrangement providing for investment in Shares. All certificates
for Shares and all Shares shall be subject to such stop transfer orders and
other restrictions as the Company may deem advisable under the rules,
regulations and other requirements of the Securities and Exchange Commission,
any stock exchange or quotation system upon which the Shares are then listed or
quoted, and any applicable federal or state securities law.

5. Restrictive Legends. The Participant understands and agrees that the Company
may cause the legends set forth below or legends substantially equivalent
thereto, to be placed upon any certificate(s) or book-entry notations evidencing
ownership of the Shares together with any other legends that may be required by
the Company or by state or federal securities laws:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO THE QUINTILES
TRANSNATIONAL HOLDINGS INC. 2013 STOCK INCENTIVE PLAN, AS SUCH PLAN MAY BE
ALTERED, AMENDED, RESTATED OR MODIFIED FROM TIME TO TIME, AND ANY TRANSFEREE OF
THESE SECURITIES SHALL BE SUBJECT TO THE TERMS OF SUCH PLAN. COPIES OF THE
FOREGOING PLAN ARE MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER.

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO AN AWARD
AGREEMENT BETWEEN THE ISSUER AND THE HOLDER, AS SUCH AGREEMENT MAY BE AMENDED,
RESTATED OR MODIFIED FROM TIME TO TIME, AND ANY TRANSFEREE OF THESE SECURITIES
SHALL BE SUBJECT TO THE TERMS OF SUCH AGREEMENT. COPIES OF THE FOREGOING
AGREEMENT ARE MAINTAINED WITH THE CORPORATE RECORDS OF THE ISSUER AND ARE
AVAILABLE FOR INSPECTION AT THE PRINCIPAL OFFICES OF THE ISSUER.

 

2



--------------------------------------------------------------------------------

6. Non-Transferability of RSUs. Except as may be otherwise determined by the
Committee in its sole discretion, the RSUs may not be transferred.

7. Restrictions on Shares. This Agreement shall be subject to all applicable
laws, rules, and regulations, and to such approvals by any governmental agencies
or stock exchange as may be required. The Participant agrees to take all steps
the Committee determines are necessary to comply with all applicable provisions
of federal and state securities law in exercising his or her rights under this
Agreement. The Committee may impose such restrictions on any Shares acquired
pursuant to the RSUs as it deems advisable, including without limitation,
minimum holding period requirements, restrictions under applicable federal
securities laws, under the requirements of any stock exchange or market upon
which such Shares are then listed or traded, or under any blue sky or state
securities laws as may be applicable to such Shares.

8. Forfeiture. Where a Participant engages in certain competitive activity or is
terminated by the Company for Cause, his or her RSUs and Shares are subject to
forfeiture conditions under Section 11.3 of the Plan. Upon the occurrence of any
of the events set forth in Section 11.3 of the Plan, in addition to the remedies
provided in Section 11.3, the Company shall be entitled to issue a stop transfer
order and other document implementing the forfeiture to its transfer agent, the
depository or any of its nominees, and any other person with respect to these
RSUs and the Shares.

9. Successors and Assigns. The Company may assign any of its rights under this
Agreement to single or multiple assignees, and this Agreement shall inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, the terms and conditions of the Plan
and this Agreement shall be binding upon the Participant and his or her heirs,
executors, administrators, successors and assigns.

10. Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by the Participant or by the Company forthwith to the
Committee, which shall review such dispute at its next regular meeting. The
resolution of such a dispute by the Committee shall be final and binding on all
parties.

11. Tax Consequences. The delivery of Shares and the subsequent disposition of
those Shares may cause the Participant to be subject to federal, state and/or
foreign taxation. The Participant should consult a tax advisor regarding the tax
implications of receiving and disposing of Shares.

12. Acknowledgement. The Participant acknowledges and agrees: (i) that the Plan
is discretionary in nature and may be suspended or terminated by the Company at
any time; (ii) that the grant of RSUs does not create any contractual or other
right to receive future grants of RSUs or any right to continue an employment or
other relationship with the Company (for the vesting period or otherwise);
(iii) that the Participant remains subject to discharge from such relationship
to the same extent as if the RSUs had not been granted; (iv) that all
determinations with respect to any such future grants, including, but not
limited to, when and on what terms they shall be made, will be at the sole
discretion of the Committee; (v) that participation in the Plan is voluntary;
(vi) that the value of the RSUs is an extraordinary item of compensation that is
outside the scope of the Participant’s employment contract if any; and
(vii) that the RSUs are not

 

3



--------------------------------------------------------------------------------

part of normal or expected compensation for purposes of calculating any
severance, resignation, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar benefits.

13. Employee Data Privacy. As a condition of the grant of these RSUs, the
Participant consents to the collection, use and transfer of personal data as
described in this paragraph. The Participant understands that the Company and
its Affiliates hold certain personal information about the Participant,
including but not limited to the Participant’s name, home address and telephone
number, date of birth, social security number, salary, nationality, job title,
shares of common stock or directorships held in the Company, details of all RSUs
or other entitlement to shares of common stock awarded, cancelled, exercised,
vested, unvested or outstanding in the Participant’s favor for the purpose of
managing and administering the Plan (“Data”). The Participant further
understands that the Company and/or its Affiliates will transfer Data amongst
themselves as necessary for the purposes of implementation, administration and
management of the Participant’s participation in the Plan, and that the Company
and/or any of its Affiliates may each further transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plans. The Participant understands that these recipients may be located in
the Participant’s country of residence or elsewhere. The Participant authorizes
them to receive, possess, use, retain and transfer Data in electronic or other
form, for the purposes of implementing, administering and managing the
Participant’s participation in the Plan, including any requisite transfer of
such Data as may be required for the administration of the Plan and/or the
subsequent holding shares of common stock on the Participant’s behalf to a
broker or other third party with whom the Shares acquired on settlement may be
deposited. The Participant understands that the Participant may, at any time,
view the Data, require any necessary amendments to it or withdraw the consent
herein in writing by contacting the local human resources representative.

14. Confidentiality. The Participant agrees not to disclose the terms of this
Agreement to anyone other than the members of the Participant’s immediate family
or the Participant’s counsel or financial advisors and agrees to advise such
persons of the confidential nature of this offer.

15. Entire Agreement; Governing Law. The Plan is incorporated herein by
reference. The Plan and this Agreement constitute the entire agreement of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and the
Participant with respect to the subject matter hereof, and may not be modified
adversely to the Participant’s interest except by means of a writing signed by
the Company and Participant. This Agreement is governed by the internal
substantive laws but not the choice of law rules of North Carolina.

By signing below, you accept the grant of this Restricted Stock Unit Award and
agree that this Restricted Stock Unit Award is subject in all respects to the
terms and conditions of the Plan. Copies of the Plan and a Prospectus containing
information concerning the Plan are available upon request to [Global
Incentives]                     at                     .

 

4



--------------------------------------------------------------------------------

PARTICIPANT   QUINTILES TRANSNATIONAL HOLDINGS
INC.                                       
                                                     
By:                                     
                                                 Signature   Name:
                                                                               
  Title:                                          
                                       

 

5